DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 01/21/21 as being acknowledged and entered.  By this amendment claims 1-20 are pending and claims 7-8, 15-20 are withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US PGPub 2017/0062120).
Claim 1:  Yun teaches a package structure (Fig. 2) [0037], comprising: a chip (204) laterally encapsulated in a first molding compound (210), wherein the first molding compound is an insulating molding compound wrapping around side surface of the chip; 
Claim 3:  Yun teaches (Fig. 26) a dielectric layer (226) located between the first and second molding compounds, wherein the first inductor pattern disposed on the top dielectric layer is exposed (not covered by 223), and the first inductor structure is a vertical inductor structure.  
Claim 4:  Yun teaches (Fig. 6) [0066] a horizontal inductor structure (segments extending in the x direction) penetrating through the second molding compound (core/prepeg layers) and the horizontal inductor structure is shaped as a split ring.  The segments create rings around the magnetic core that are split, or incomplete on each end.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US PGPub 2017/0062120), as applied to claim 1 and 4 above, and further in view of Kurokowa (US PGPub 2010/0295151)
Regarding claim 5, as described above, Yun substantially read on the invention as claimed, except Yun does not teach second through interlayer vias penetrating the first molding compound and located beside the chip, wherein the horizontal inductor structure includes a first portion disposed directly above the chip and a second portion disposed beside the chip, and the second TIVs are connected to the second portion of the inductor structure.  Kurokowa teaches (Fig. 21) second through interlayer vias (TIVs) (233) penetrating the first molding compound (218) and located beside the chip, wherein the horizontal inductor structure includes a first portion disposed directly above the chip and a second portion disposed beside the chip, and the second TIVs are connected to the second portion of the inductor structure to reduce the size of the stacked device [0020].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Yun to include TIVs and part of the inductor next to the chip to reduce the size of the stacked device [0020] as taught by Kurokowa.  

Claim 2:  Kurokowa teaches the chip includes a power chip or a voltage regulating chip [0002]. 

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatase (US PGPub 2011/0285215) in view of Yun et al. (US PGPub 2017/0062120).
Claim 9: Hatase teaches (Fig. 7) a package structure, comprising: a chip (11B) having an active surface (facing 16B)) and a backside opposite to the active surface, and side surfaces connecting the active surface and the backside; a first molding compound (12) laterally encapsulating the side surfaces of the chip; first through interlayer vias (TIVs) (17E), disposed beside the chip, physically isolated from the chip by the first molding compound and penetrating the first molding compound (12); a second molding compound (15) disposed on the first molding compound and on the backside of the chip; a first inductor structure (14,17A,18), disposed above the chip and electrically connected to the chip through the first TIVs, wherein the first inductor structure is partially located in the second molding compound (15) and partially protruded from the second molding compound; and a second inductor structure (14,178, 18), disposed in the second molding compound and located above the chip, wherein the second inductor structure is physically isolated from the first inductor structure by the second molding compound and the second inductor structure 
Claim 10: Hatase teaches a third inductor structure (11 A) [0034] disposed in the first molding compound.
Claim 11: Hatase teaches (Fig. 9) the first inductor structure comprises: a connection pattern (14) disposed on the second molding compound (15); an inductor pattern (18), disposed over the second molding compound and connected with the connection pattern; and second through interlayer vias (TIVs) (17B), disposed in the second molding compound and penetrating the second molding compound, wherein the inductor pattern, the connection pattern and the second TIVs form a vertical inductor structure. Layer 18 is part of the inductor as it works with 14 to connect to the rest to the device and therefor reads on the claim language. The term "on" does not require the connection pattern to be above or on top of the second molding compound, if only requires them to be in proximity of each other. It is also noted, that the inductor layers, together and alone, extend in three directions, including vertically, reading on the claim language.
Claim 12: Hatase teaches (Fig. 7) a vertical projection of the first inductor structure at least partially overlaps with a vertical projection of the chip, and the inductor pattern in located outside of the second molding compound,

Claim 14: Hatase teaches (Fig. 5; Col. 7) the second inductor structure includes a first portion (14, 18) disposed directly above the chip and a second portion (17F) disposed beside the chip, and the first TIVs (17E, F) are connected to the second portion of the inductor structure.

 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Examiner, Art Unit 2814